July 7, 1916. The opinion of the Court, after reciting the foregoing statement of facts, was delivered by
There are several exceptions, but, in the view which this Court takes of the first question, it need not consider the others.
The appellant claims that the plaintiff admitted that he had demanded from the conductor a ticket to Columbia and return, and also a ticket to the corn show. There are two statements, and on these motions that statement must be considered that is most favorable to the plaintiff. Where plaintiff makes contradictory statements (if these statements were contradictory, they may have referred to different times), it may raise a question of fact for the jury. It is conceded here that the plaintiff demanded of the conductor of a train going to Columbia that he should be carried to and from Columbia at reduced rates. There is nothing in the record to show that the conductor was authorized to make any contract or in any way to deal with any train except his own. The law requires the railroads to heed the reasonable explanations of passengers. Duties are reciprocal. The passenger must make reasonable demands and must make the demand of one authorized to act. Authorities are cited to show that where special rates are advertised and a passenger has failed to secure a ticket, without fault on his part, he has the right to be transported at the special rate. These authorities do not apply here for the reason that the plaintiff demanded a return ticket as a condition of payment. The special rate was a round trip rate. To carry the plaintiff one way on the special rate would have been to discriminate against other passengers who contracted for only one way. This discrimination is forbidden by law. The plaintiff did not produce a ticket or pay the only rate the conductor, according to the record, was allowed to receive; he had not paid his fare and lost his ticket, and there was nothing left for the conductor to *Page 419 
do but to eject him. It is said the conductor had a discretion. Discretion does not extend to a violation of the law.
If the plaintiff had brought his action for the failure of the defendant to sell him a ticket at Rock Hill, a different question would have arisen. The plaintiff did not bring his action for the failure to sell him a ticket at Rock Hill and distinctly disavows it.
It was error not to have directed a verdict, and the judgment is reversed.
MESSRS. JUSTICES HYDRICK and WATTS concur in the opinion of the Court.
MR. CHIEF JUSTICE GARY concurs in the result.
MR. JUSTICE GAGE did not participate in the consideration of this case.